



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Samson c. Terjanian-Baro, 2021
    ONCA 808

DATE : 20211110

DOSSIER : M52877 (C67037)

La juge Thorburn (la juge saisie
    de la motion)

ENTRE

Blandie Samson

Requérante (Appelante)

et

Nora Terjanian-Baro

Intimée (Intimée)

Blandie Samson, en
    personne

Fraser Dickson,
    pour l
i
ntimée

Date de laudience : le 5
    novembre 2021 par visioconférence

INSCRIPTION

A.

SURVOL

[1]

Lappelante demande une prorogation du délai
    pour présenter une motion à trois juges de la Cour dappel de lOntario de la décision
    du juge de motion
rendue le 4
    octobre 2021, selon larticle 7(5) de la
Loi sur
    les tribunaux judiciaires
,
L.R.O. 1990, chap. C.43
.

[2]

La juge de motion a rejeté la demande d'annuler
    l'ordonnance du greffier du 6 juillet 2021 rejetant l'appel pour cause de
    retard ainsi que les dépens de 750$.

B.

LE CONTEXTE FACTUEL

[3]

Lintimée, Mme Baro, était la cliente de
    lappelante pendant une poursuite dans laquelle elle a eu gain de cause. Elle a
    opposé la demande au sujet des honoraires pour ses services. Elle a pris la
    position que lappelante navait pas satisfait les critères établis par la loi
    et la jurisprudence justifiant lannulation de lordonnance.

[4]

Maître Samson fait valoir que l'entente entre
    elle et lintimée sur ses honoraires, incluait une somme forfaitaire de 30
    000$. La liquidatrice a réduit le compte de Me Samson à 18 871$.

[5]

Me Samson a interjeté une motion à la Cour
    supérieure pour sopposer à la confirmation du certificat de liquidation. Cette
    motion a été rejetée par la juge Champagne le 26 avril 2019.

La décision de la juge de première instance

[6]

La juge Champagne a conclu que, même si laccord
    entre Me Samson et Mme Baro stipulait un montant forfaitaire, que Me Samson a
    obtenu de bons résultats pour Mme Baro, et que Mme Baro avait la capacité de
    payer la somme forfaitaire, l'entente comprenait une somme forfaitaire pour
    l'appel, mais que l'appel n'avait pas procédé. Il ny avait donc aucune erreur
    dans la décision de la liquidatrice.

[7]

Maître Samson a déposé un avis dappel de la
    décision de la juge Champagne à cette cour le 18 juin 2019.

[8]

Il ny avait aucune controverse entre les
    parties que lappel de la décision de la juge Champagne devait être déposé à la
    Cour divisionnaire et non pas à la Cour dappel. De plus, lintimée a consenti
    à un transfert à la Cour divisionnaire, comme le confirme Me Dickson.

La décision du greffier de la Cour dappel
    dannuler lappel

[9]

Le greffier de la cour a avisé les parties quelles
    devraient déposer une motion demandant le transfert avec leur consentement respectif.

[10]

Maître Dickson a indiqué quil consentirait à la
    motion. Pourtant, dans sa lettre datée le 19 mai, 2021, il a indiqué que :

Si vous avez l'intention de procéder de bonne
    foi, veuillez me revenir d'ici le vendredi 21 mai, en indiquant les mesures que
    vous avez prises et en fournissant une liste détaillée et précise de ce que
    vous attendez encore de notre part.

Si tous vos documents ne sont pas déposés
    auprès de la Cour avant la fin des travaux le 2 juin 2021, nous nous opposerons
    à votre requête au motif du retard et demanderons à la Cour de rejeter la
    requête et l'action.

[11]

Les documents que lappelante a soumis à la cour
    nétaient pas suffisants, et le greffier lui a envoyé de nombreux courriels en
    expliquant quelle devrait soumettre tous les documents en même temps. Le greffier
    na reçu aucune réponse de la part de Me Samson après le 21 mai 2021, sachant
    la position de Me Dickson à-propos du délai.

[12]

Après plusieurs périodes de retard, le greffier a
    annulé lappel le 6 juillet 2021.

C.

LA MOTION EN QUESTION

[13]

La motion devant la juge Harvison Young a été
    interjetée après que le greffier a annulé lappel pour retard de perfectionnement.
    La règle 61.13 des
Règles de procédure civile
,
R.R.O. 1990, Règl.
    194 applique en lespèce. Selon
Sickinger c. Sickinger
,
2017
    ONCA 760, W.D.F.L. 5346, les critères sont les mêmes que ceux qui sont nécessaires
    pour obtenir une prolongation pour délai. Ils comprennent :

1. lexplication du retard;

2. la longueur du retard;

3. le préjudice à lintimée; et

4. la justice de la cause.

[14]

La considération primordiale est la justice de
    la cause. Comme cette cour a constaté dans larrêt
Sickinger
, la
    justice de la cause exige une évaluation du fondement de lappel.

[15]

Lappelante a soulevé plusieurs raisons pour
    expliquer le retard. Pourtant, la juge de motion na pas été convaincue que, vu
    ensemble, les raisons justifiaient laccumulation de ces retards, et la
    longueur des retards pendant lesquels elle na pris aucune action pour avancer
    la motion de transfert. La juge de motion a expliqué que :

En tant quappelante, cétait à elle de faire
    avancer lappel. Ici, la seule chose quelle devait faire était de se conformer
    aux demandes du greffier de la Cour dappel pour soumettre la demande du
    transfert à la Cour divisionnaire. En sa qualité davocate, on présume quelle
    est au courant des procédures, tel que la préparation dune motion sur
    consentement. Je trouve que les raisons pour les retards ne sont pas fortes.
    Dailleurs, elles ne justifient pas la durée des retards. Sa prétention que Me Dickson
    avait consentie à la motion de transfert naide pas sa cause. Comme le constate
    Me Dickson, il a consenti il y a deux ans au transfert de lappel, mais il na
    pas consenti à un retard indéfini. De plus, le dossier démontre clairement que Me
    Dickson la avertie quil ne donnerait pas son consentement à une motion pour annuler
    lordonnance du greffier.

[16]

De plus, Me Dickson a soulevé que les retards
    ont causé du préjudice à sa cliente qui attendait depuis longtemps pour
    effectuer la décision de la liquidatrice.

[17]

Comme la juge de motion la dit, la décision
    était assujettie à une norme de contrôle fondée sur des motifs valables, et la
    justice de la cause favorise lintimée aux dépens de lappelante.

D.

CONCLUSION

[18]

Me Samson présente sa demande dinterjeter appel
    de la décision de la juge de motion hors temps.

[19]

La règle 61.16(6) des
Règles de procédure
    civile
exige quune personne qui demande, par voie de motion, lannulation
    ou la modification de lordonnance dun juge dun tribunal dappel en vertu du
    paragraphe 7 (5) ou 21 (5) de la Loi sur les tribunaux judiciaires le fait au
    moyen dun avis de motion, dans les quatre jours qui suivent la date à laquelle
    lordonnance est rendue. Me Samson ne la pas fait dans les quatre jours. Au
    contraire, elle na pas demandé lannulation de lordonnance de la juge
    Harvison Young datée du 4 octobre, avant le 13 octobre.

[20]

Je ne vois aucune raison pour accorder une prorogation
    du délai ni de permettre à Me Samson dinterjeter appel de la décision
rendue le 4 octobre 2021, car il ny pas de
    raison valable pour expliquer le délai portant à la décision du
greffier dannuler lappel le 6 juillet 2021, ni du délai en
    interjetant appel de la décision de la juge de motion. De plus
, je ne vois aucune erreur faite par la juge de
    motion, et

la
    justice de la cause
favorise lintimée aux dépens de
    lappelante.

[21]

Pour ces motifs, la motion est rejetée.

« J.A.
    Thorburn j.c.a. »


